EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on FormS-3 Nos. 333-18929 and 333-82953 and Form S-8 Nos. 333-108162,333-118976, 333-118977,333-124964, 333-143203 and 333-143204 of Noble Energy, Inc. of our reportdated February 15, 2008, relating to the financial statements of Alba Plant LLC, which appears in this Annual Report on Form 10-K for the year ended December 31, 2007. PRICEWATERHOUSECOOPERS LLP Houston, TX February
